Citation Nr: 0838353	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-37 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia, to include shortness of breath and a lung 
condition.

2.  Entitlement to service connection for a bilateral leg 
condition, to include suture scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 through 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the issues of entitlement to service 
connection for neck pain and for hypertension were not 
included on the veteran's November 2006 VA Form 9.  He 
specifically only appealed the two issues listed in the case 
caption above.  Entitlement to service connection for neck 
pain and hypertension are, therefore, not before the Board at 
this time.

The issue of entitlement to service connection for residuals 
of pneumonia, to include shortness of breath and a lung 
condition, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence of a current 
disability related to the veteran's legs.




CONCLUSION OF LAW

The criteria for service connection for a bilateral leg 
condition, to include suture scars, are not met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral leg 
disability related to suture scars.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence available for review in this case includes 
service medical records and the transcript of the veteran's 
testimony at the June 2008 Board hearing.  This claim fails 
because there is no competent medical or lay evidence of a 
current disability, which is the first element to 
establishing service connection under 
38 C.F.R. § 3.303(a).  

The service medical records show that the veteran entered 
service with "well healed scars - right medial lower leg."  
See June 1958 pre-induction examination.  A June 1963 
treatment note shows that he complained of pain along the 
suture line on his right leg and left foot.  There is no 
further evidence in service showing treatment regarding 
either leg or foot.  

The veteran's claim is that he has a current disability 
related to a 1962 accident while he was practicing diving.  
See Board hearing transcript at page 7.  The veteran, 
however, also stated that he was not treated in service and 
that the scars do not bother him or limit his walking today.  
Id. at pages 7-8.  The record is otherwise entirely devoid of 
evidence of a disability related to either leg or foot.  
Without a current disability, there is no basis upon which to 
grant service connection.  There is simply no disability to 
be service-connected.  

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Here, there is no evidence in the record to support 
the veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. A diagnosis related to the 
veteran's legs is not shown at any time, including during 
service.  In the absence of any objective evidence of a 
current disability, entitlement to service connection is not 
warranted.  The appeal is denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in January 2006 and March 2006 
informing him of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  These letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1), and the March 2006 letter satisfied 
the requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  VA's duty to notify the veteran was met in 
this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d).  Here, the veteran's statements, 
his service medical records, and June 2008 Board hearing 
transcript have been associated with the claims folder.  The 
veteran has not notified VA of any additional relevant 
evidence.  

The Board notes that the veteran was not afforded a VA 
examination with regard to this claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed in the decision, 
above, the record is devoid of evidence of a current 
disability.  Simply stated, the prerequisites of McLendon are 
not apparent in this case.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.



ORDER

Entitlement to service connection for a bilateral leg 
condition, to include suture scars, is denied.


REMAND

The veteran is seeking service connection for residuals of 
pneumonia, including shortness of breath and a lung 
condition.  A review of the record reveals that the veteran 
has not been afforded a VA examination with regard to this 
claim.  The VA has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim. See 38 U.S.C.A. § 5103A(d);  
38 C.F.R. § 3.159.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the service medical records show June 
1961 treatment for bronchitis and February 1963 treatment for 
pneumonia.  The veteran testified at the June 2008 Board 
hearing that ever since service, in particular ever since his 
treatment for pneumonia in service, he has suffered severe 
colds and that with each cold he has shortness of breath.  
See hearing transcript at page 5.  In light of these factors, 
the Board concludes that an examination is required to 
determine whether there is a current disability associated 
with the symptoms described by the veteran and whether the 
symptoms are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current disability 
manifested by shortness of breath and/or a 
possible lung condition.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  If a current disability is 
diagnosed, the examiner should record the 
full history of the claimed disorder and 
provide an opinion regarding its etiology 
by addressing the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's disability was caused by disease 
or injury during service, including but 
not limited to the November 1961 treatment 
for bronchitis and/or February 1963 
diagnosis of pneumonia?  

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


